      Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 1 of 30




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MARY FORE LEE,
    Plaintiff,
                       v.                                Civil Action No.
STATE FARM FIRE & CASUALTY                              1:19-cv-04353-SDG
COMPANY,
       Defendant.

                            OPINION AND ORDER

      This matter is before the Court on (1) the motion by Defendant State Farm

Fire & Casualty Company (State Farm) for judgment on the pleadings; (2) the

motion by former Defendant City of Roswell Police Department (RPD) for the

entry of final judgment; and (3) various motions by Plaintiff. For the following

reasons, State Farm’s Motion for Judgment on the Pleadings [ECF 75] is

GRANTED; the RPD’s Motion for Entry of Final Judgment [ECF 80] is DENIED

AS MOOT; Plaintiff’s Motion for Leave to Address a Re[l]e[v]ant and New Matter

on Record [ECF 79], Motion for Leave to Request More Time to File Amend[ment]

to Complaint to Add Appropriate Governmental Agencies or Entities [ECF 86],

and Motion for Leave to Filed Amended Complaint [ECF 99] are DENIED;

Plaintiff’s motions for permission to subpoena former Defendant Cobb County

Police Department (CCPD) [ECF 100], for leave to file attachments missing from
        Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 2 of 30




the proposed Second Amended Complaint [ECF 105], and for leave to request a

rationale for non-issuance of a protective order [ECF 106] are DENIED AS MOOT.

I.     Procedural Background

       The Court entered an order on July 15, 2020 (the July 15 Order) ruling on

motions to dismiss filed by each Defendant and various motions filed by Plaintiff

Mary Fore Lee.1 That order describes the history of this case up to that point, which

will not be repeated here. In short, however, the Court granted motions to dismiss

by the CCPD, the City of Kennesaw Police Department, and the RPD, and

dismissed them from this action with prejudice.2 The Court granted the motion by

State Farm to dismiss or for a more definite statement, and directed Lee to file an

amended complaint and effect service on State Farm.3

       On August 4, 2020, Lee filed her Amended Complaint.4 The same day, she

personally attempted to serve State Farm’s registered agent.5 State Farm answered

on August 18, but asserted an insufficient service of process defense.6 On



1    ECF 67.
2    Id. at 17–18, 30.
3    Id. at 30–31.
4    ECF 69.
5    ECF 72. See also ECF 88, at 1.
6    ECF 71.
        Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 3 of 30




September 4, Lee filed a document designated as a “response” to State Farm’s

answer, which included additional information regarding her claims.7

       On September 17, 2020, State Farm filed its motion for judgment on the

pleadings, seeking dismissal of the entire Amended Complaint.8 On September 28,

Lee filed a motion for leave to address a “re[l]e[v]ant and new matter.”9 That same

day, she also personally delivered a copy of the Amended Complaint to State

Farm’s registered agent.10 On October 1, Lee filed “objections and defenses” to

State Farm’s motion for judgment on the pleadings.11 On October 12, State Farm

filed another answer—“out of an abundance of caution”—in response to Lee’s

September 28 service attempt.12 It also opposed Lee’s motion for leave.13 On




7    ECF 74.
8    ECF 75.
9    ECF 79.
10   State Farm refers to this service attempt in its October 12, 2020 answer. ECF 83,
     at 1 n.1. See also ECF 88, at 1–2 (detailing Lee’s attempts at service). There is,
     however, no related proof of service in the record.
11   ECF 82.
12   ECF 83, at 1 n.1.
     It is unclear whether State Farm’s October 12 answer [ECF 83] is the same as
     the one it filed on August 18 [ECF 71]. As will become clear from the discussion
     below, the Court does not find it necessary to resolve this issue.
13   ECF 84.
        Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 4 of 30




October 13, Lee perfected service on State Farm.14 Two days later, State Farm filed

a reply in support of its motion for judgment on the pleadings.15 On October 19,

Lee filed a motion seeking additional time to add governmental entities as

defendants.16 On October 27, State Farm filed a third answer—again “out of an

abundance of caution”—in response to the October 13 service on its registered

agent.17

       On May 27, 2021, Lee filed a Motion for Leave to File Amended Complaint

and a motion for permission to subpoena former Defendant CCPD.18 (She later

filed a motion for leave to file attachments missing from the proposed amended

pleading.19) On June 9, State Farm opposed the motion for leave to amend.20 In

addition, the City of Kennesaw and the CCPD appeared specially to oppose the




14   Proof of service reflecting delivery on October 13, 2020 of a summons to State
     Farm’s registered agent was attached to Lee’s motion for leave to amend
     [ECF 86-3, at 2–3]. State Farm also acknowledges that it has now properly been
     served. ECF 87, at 1–2; ECF 88.
15   ECF 85.
16   ECF 86.
17   ECF 87.
18   ECF 99; ECF 100.
19   ECF 105.
20   ECF 101.
         Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 5 of 30




motion for leave to amend.21 On June 11, Lee filed a motion seeking an explanation

for why the Court has not issued an emergency protective order for her safety.22

Separately, on October 2, 2020, the RPD filed a motion seeking the entry of final

judgment as to it.23 That motion is unopposed.

II.     Plaintiff’s Allegations24

        Lee purchased a renter’s policy from State Farm in May 2019,25 a copy of

which is attached to her Amended Complaint.26 The pleading alleges that State

Farm breached its insurance contract with Lee, and made misleading statements

or concealed material facts from her.27 Although characterized as a complaint for



21    ECF 102; ECF 104. The Court’s July 15 Order dismissed Defendant City of
      Kennesaw Police Department and the CCPD from this action with prejudice.
      See generally ECF 67. To the extent the CCPD’s response brief seeks attorney’s
      fees and costs, the request is procedurally improper, Fed. R. Civ. P. 7(b)
      (“A request for a court order must be made by motion.”), and is DENIED in
      any event.
22    ECF 106.
23    ECF 80.
24    For purposes of evaluating State Farm’s motion for judgment on the pleadings,
      the Court treats the well-pleaded allegations of the Amended Complaint as
      true. Scott v. Taylor, 405 F.3d 1251, 1253 (11th Cir. 2005) (in resolving a motion
      for judgment on the pleadings, the Court must accept all well-pleaded facts as
      true and view them in the light most favorable to the non-moving party).
25    ECF 69, ¶ 12.
26    ECF 69-2.
27    ECF 69.
        Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 6 of 30




breach of contract seeking to enforce O.C.G.A. §§ 33-1-9, 51-6-1, and 51-6-2,28 Lee

also contends that State Farm engaged in fraudulent conduct.29

       Lee alleges that, shortly after moving into her residence at Bell of Kennesaw

Mountain Apartments (Bell of Kennesaw), she began to smell an odor and hired

air quality experts to determine the cause.30 The experts noted the presence of

various contaminants, and Lee asked Bell of Kennesaw to fix the problem.31 She

ultimately filed two insurance claims with State Farm related to the contamination

of her apartment.32 At some point, she also filed a police report concerning these

issues.33 Lee alleges that the police report contained false and misleading

statements, and material omissions.34

       State Farm denied Lee’s first claim as related to industrial chemicals and

mold, but Lee responded that the contaminants were probably the result of




28   O.C.G.A. § 33-1-9 addresses insurance fraud; §§ 51-6-1 and -2 detail the torts
     of fraud and deceit.
29   See generally ECF 69.
30   Id. ¶¶ 14–17.
31   Id. ¶¶ 17–18.
32   Id. ¶¶ 19–20.
33   Id. ¶¶ 4, 18, 23.
34   Id. ¶ 23.
           Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 7 of 30




malicious acts.35 An agent from State Farm informed Lee that the company would

revisit the claim if the problems were the result of malicious acts.36 Lee’s second

claim was for malicious acts and vandalism.37 She provided two air quality

analyses with the claim, one of which indicated the air in her apartment contained

certain contaminants at a level that exceeded recommended limits.38 The air

quality experts recommended that Lee move out of her apartment.39 State Farm

denied this second claim, informing Lee that her renter’s policy did not cover

“chemical smell.”40 Lee contends that this characterization of her claim was false

because she was suffering from malicious acts and vandalism.41 She attributes this

malicious conduct to “individuals [who] are non-citizens and law enforcement

officials.”42 Lee also asserts that the Kennesaw Police Department (KPD) directed

electronic devices and chemicals toward her apartment from another location in




35   Id. ¶ 19.
36   Id.
37   Id. ¶ 20.
38   Id.
39   Id. ¶ 21.
40   Id. ¶ 25; ECF 69-11.
41   ECF 69, ¶ 25.
42   Id.
        Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 8 of 30




the Bell of Kennesaw complex.43 She says she was injured by drones, operated

either by the KPD or private individuals.44 It is unclear from the Amended

Complaint whether Lee informed State Farm about the alleged drone activity or

her belief that the KPD was the source of the contaminants in her apartment.

       In Count One, Lee asserts a cause of action for concealment of a material fact

by an agent of State Farm because he listed Bell of Kennesaw as having a “joint

and individual interest” in Lee’s insurance policy.45 In Count Two, Lee contends

that State Farm deliberately delayed its investigation of her claims “due to false

representations or concealment of a material fact.”46 She makes similar assertions

in Count Four, pleading that such conduct constituted bad faith.47

       Count Three asserts that State Farm engaged in deceit by mischaracterizing

Lee’s malicious acts/vandalism insurance claim as a chemical smell claim.48 The

former would have been a covered claim according to Lee, but the latter was not.




43   Id. ¶¶ 27(b)–(e).
44   Id. ¶ 27(e).
45   Id. ¶¶ 29–30.
46   Id. ¶ 31.
47   Id. ¶¶ 33–37.
48   Id. ¶ 32.
             Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 9 of 30




State Farm also purportedly deceived Lee by refusing to assign a different claim

representative.49 Lee seeks compensatory and punitive damages, and costs.50

III.         Applicable Legal Standards

             A.    Standard of review

             In evaluating the motion for judgment on the pleadings, the Court must

accept all well-pleaded facts in the Amended Complaint as true and view them in

the light most favorable to Lee. Interline Brands, Inc. v. Chartis Specialty Ins. Co., 749

F.3d. 962, 965 (11th Cir. 2014) (citation omitted). “Judgment on the pleadings is

appropriate when there are no material facts in dispute, and judgment may be

rendered by considering the substance of the pleadings and any judicially noticed

facts.” Hart v. Hodges, 587 F.3d 1288, 1294 n.4 (11th Cir. 2009) (quoting Hawthorne

v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998)).

             B.    Proceeding pro se

             The Court recognizes that Lee is appearing pro se. It must therefore construe

the Amended Complaint leniently and hold it “to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(cleaned up). See also Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.



49     Id.
50     Id. at 17 (ad damnum clause).
        Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 10 of 30




1998). But this leniency does not permit the Court “to rewrite an otherwise

deficient pleading in order to sustain an action.” GJR Invs., Inc. v. County of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled on other grounds as

recognized in Randall v. Scott, 610 F.3d 701 (11th Cir. 2010).

IV.     Discussion

        Because the Court’s ruling on State Farm’s motion for judgment on the

pleadings disposes of the other pending motions, the Court addresses it first.

        A.     Motion for judgment on the pleadings

        State Farm make several arguments in favor of dismissal of this action.

Although it has now withdrawn its argument that service was defective, it

maintains its contention that service was perfected out-of-time.51 Second, State

Farm argues that the Amended Complaint does not comply with the pleading

requirements in the Federal Rules of Civil Procedure or the Court’s July 15 Order.52

Third, it asserts that the pleading fails to state a claim for breach of contract or

fraud, and claims for any extracontractual damages are barred because O.C.G.A.

§ 33-4-6 provides the exclusive basis for the redress of such harms.53


51    ECF 75-1, at 12–14; ECF 88 (withdrawing insufficient service of process
      defense).
52    Id. at 15–19.
53    Id. at 19–25.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 11 of 30




       In response, Lee incorrectly argues State Farm has conceded that her claims

for malicious conduct/vandalism were covered by the insurance policy.54 Her

brief also includes various allegations that are not in the Amended Complaint55

(something the July 15 Order cautioned against);56 regardless, those new

allegations do not materially advance her cause.

               1.    Failure to timely effect service

       Lee attempted service of the original Complaint via Federal Express.57 The

July 15 Order made clear that this was not a valid method for service of process,

and detailed the requirements for proper service of the Amended Complaint on

State Farm.58 The order also specified that personal service had to be made by

someone who is not a party to this action.59 And, although Lee had not shown

good cause, the Court still provided her with additional time to complete service

of the Amended Complaint on State Farm.60




54   ECF 82, at 2.
55   See generally ECF 82.
56   ECF 67, at 23–24.
57   ECF 22.
58   ECF 67, at 18–22.
59   Id. at 19–20 (citing Fed. R. Civ. P. 4(c)(2)).
60   Id. at 20–22.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 12 of 30




       On August 4 and September 28, 2020, Lee herself attempted to serve the

Amended Complaint on State Farm’s registered agent.61 Lee is the plaintiff in this

action. Therefore, her personal attempts to serve the Amended Complaint on State

Farm’s registered agent were not effective. Fed. R. Civ. P. 4(c)(2) (“Any person

who is at least 18 years old and not a party may serve a summons and complaint.”)

(emphasis added).

       Lee never properly served the original Complaint on State Farm, and the

time for perfecting such service had long since expired when she filed the

Amended Complaint. Fed. R. Civ. P. 4(m) (“If a defendant is not served within 90

days after the complaint is filed, the court . . . must dismiss the action without

prejudice against that defendant or order that service be made within a specified

time.”). Although Lee eventually perfected service of the Amended Complaint on

State Farm in October 2020, this was beyond the original 90 days plus the 30

additional days the Court had allowed.62

       Lee’s failure to timely serve State Farm is alone a sufficient basis to dismiss

this action. Fed. R. Civ. P. 4(m). State Farm’s notice of the original and the amended

pleadings is not relevant. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007)


61   ECF 72; ECF 83, at 1 n.1; ECF 88, at 1–2.
62   ECF 67, at 30–31.
      Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 13 of 30




(per curiam) (“A defendant’s actual notice is not sufficient to cure defectively

executed service.”) (citations omitted). Nor can Lee’s pro se status excuse her

failures to comply with Rule 4 and the July 15 Order. See Moon v. Newsome, 863

F.2d 835, 837 (11th Cir. 1998) (“[O]nce a pro se [ ] litigant is in court, [s]he is subject

to the relevant law and rules of court, including the Federal Rules of Civil

Procedure.”).

       Finally, Lee has not shown good cause for her failures to timely perfect

service. Fed. R. Civ. P. 4(m) (the Court must extend the time for perfecting service

if the plaintiff shows good cause). While the Court has the discretion to excuse

Lee’s untimely service, Horenkamp v. Van Winkle & Co., 402 F.3d 1129, 1132

(11th Cir. 2005), it declines to do so.

              2.     Failure to state a claim

                     i.     The Amended Complaint is a shotgun pleading.

       Shotgun pleadings fail “to give the defendant[s] adequate notice of the

claims against them and the grounds upon which each claim rests.” Weiland v.

Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015). Included in

this category are pleadings that are “guilty of the venial sin of being replete with

conclusory, vague, and immaterial facts not obviously connected to any particular

cause of action.” Id. at 1322.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 14 of 30




        As State Farm points out, the Amended Complaint is a shotgun pleading.63

Less than a model of clarity, it contains several long and disjointed paragraphs, as

well as allegations that have no apparent connection to State Farm’s conduct. Nor

do the factual allegations bear much connection to the causes of action Lee asserts.

For instance, the pleading dedicates several paragraphs to describing the alleged

false statements in a police report made by a detective of the KPD and Lee’s

complaints to Bell of Kennesaw about “suspicious activity” at the complex.64

        Lee has already been given the opportunity to try to replead her claims in a

manner that complies with the federal rules and the July 15 Order.65 But the

Amended Complaint is still a shotgun pleading that fails to satisfy Fed. R. Civ. P.

8. Estate of Bass v. Regions Bank, Inc., 947 F.3d 1352, 1358 (11th Cir. 2020) (shotgun

pleadings violate Rule 8 because they do not contain “a short and plain statement

of the claim”). And, despite the explicit direction from the Court for Lee to put all

of her claims for relief against State Farm in one pleading,66 her objections and

defenses to State Farm’s motion for judgment on the pleadings includes various


63   ECF 75-1, at 15–19.
64   ECF 69, ¶¶ 23, 27(a)–(h). See also ECF 75-1, at 7–9 (reflecting State Farm’s
     description of certain allegations in the Amended Complaint).
65   ECF 67.
66   Id. at 25.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 15 of 30




allegations and documents that are not in the Amended Complaint.67 Even

standing alone, these deficiencies require dismissal of the pleading.

                     ii.     Lee’s causes of action do not state claims.

       Compounding those problems is Lee’s failure to state a claim. Each will be

addressed in turn.

                             a.    Count One

       Count One alleges that a State Farm agent concealed material facts from Lee

related to the inclusion of Bell of Kennesaw on the insurance policy as having a

“Joint and Individual Interest.”68 The Court construes this as a claim for fraud

under O.C.G.A. § 51-6-1 or deceit under O.C.G.A. § 51-6-2, rather than for breach

of contract.69 These torts have five essential elements: (1) a false representation by


67   See generally ECF 82.
68   ECF 69, ¶¶ 29–30.
69   Lee’s objections to State Farm’s motion for judgment on the pleadings seem to
     assert that Count One alleges a violation of O.C.G.A. § 33-1-9. [ECF 82, at 9–
     10.] That statute, however, addresses the making of false statements in
     insurance applications or claims—not alleged false statements by the insurer.
     Given Lee’s pro se status and her enumeration of O.C.G.A. §§ 51-6-1 and 51-6-
     2 in the Amended Complaint [ECF 69, ¶ 6], the Court does not limit the
     pleading to asserting breach of contract claims. See Retic v. United States, 215
     F. App’x 962, 964 (11th Cir. 2007) (“Federal courts sometimes will ignore the
     legal label that a pro se litigant attaches to a motion and recharacterize the
     motion in order to place it within a different legal category. They may do so in
     order to avoid an unnecessary dismissal, to avoid inappropriately stringent
     application of formal labeling requirements, or to create a better
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 16 of 30




the defendant; (2) scienter; (3) an intent to induce the plaintiff to act or refrain from

acting; (4) justifiable reliance by the plaintiff; and (5) damage to the plaintiff. Lauria

v. Ford Motor Co., 169 Ga. App. 203, 206 (1983) (citations omitted). See also Next

Century Commc’ns Corp. v. Ellis, 318 F.3d 1023, 1027 (11th Cir. 2003).

       The Amended Complaint does not, however, explain how the purported

false statements or omissions were intended to induce Lee to act or refrain from

acting. Were they for the purpose of getting Lee to purchase the insurance policy?

Lee’s objections to State Farm’s motion suggest (but do not unequivocally indicate)

that Bell of Kennesaw was added before the purchase.70 If so, it is unclear how there

was any omission or misleading statement. Nor has Lee identified how she was

injured by such conduct. While the Amended Complaint must be read leniently

given Lee’s pro se status, the Court cannot rewrite the pleading to supply facts that

have not been alleged or to state a claim. GJR Invs., 132 F.3d at 1369.

       Moreover, the Amended Complaint explicitly identifies the “agent”

responsible for the omission as an independent contractor of State Farm.71 There




     correspondence between the substance of a pro se motion’s claim and its
     underlying legal basis.”) (cleaned up).
70   ECF 82, at 9.
71   See, e.g., ECF 69, ¶¶ 12, 29–30.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 17 of 30




are no allegations that plausibly suggest why State Farm would be liable for the

independent contractor’s actions or omissions. Wilson v. Waffle House, Inc., 235 Ga.

App. 539, 539 (1998) (“[A]s a general rule, employers are not responsible under the

theory of respondeat superior for the torts of independent contractors . . . .”).

                             b.    Counts Two and Four

           Count Two contends that State Farm deliberately delayed its investigation

of Lee’s claims “due to [a] false representation or concealment of a material fact.”72

Similarly, Count Four asserts that State Farm intended to deceive Lee by failing to

perform a thorough investigation.73 Here, Lee seems to contend that the adjusters

told her they would do certain things to investigate that they failed to do.74 It is

unclear whether Lee is attempting to base these causes of action in contract or tort.

Either way, the pleading fails to identify how any delay or unsatisfactory

investigation breached the terms of the insurance policy or constituted a fraud.

Nor does Lee explain how she was harmed by any such conduct.




72   Id. ¶ 31.
73   ECF 69, ¶ 33.
74   Id.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 18 of 30




                             c.   Count Three

       Although this cause of action is framed as one for deceit based on State

Farm’s classification of Lee’s insurance claims as related to chemicals and smells,

rather than as the result of malicious acts, the Court construes the claim as one for

breach of contract.75 These allegations are the crux of Lee’s pleading: “Plaintiff

seek[s] damages from State Farm for fraudulently denying her renter’s insurance

policy claim for malicious acts caused by the reckless illegal use of drones to

disburse chemicals into Plaintiff’s home and on her person.”76

       However, as State Farm points out, the insurance policy Lee purchased

covered only losses to personal property of the insured.77 Even assuming the truth

of Lee’s allegations about the source of the odors in her apartment, the Amended

Complaint does not identify any personal property covered by the policy that was

harmed as a result.78 Nor does Lee’s opposition to State Farm’s motion suggest

there was any damage to her personal property.79




75   Id. ¶¶ 19–20, 23, 25.
76   ECF 82, at 6.
77   ECF 75-1, at 20–22 (citing ECF 69-2).
78   See generally ECF 69; ECF 69-2, at 15 (Coverage B ¶ 8).
79   ECF 82, at 6–8.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 19 of 30




       In short, nothing in the Amended Complaint details how the harm Lee says

she suffered was covered under the insurance policy—allegations that are

necessary to her assertions that State Farm breached the parties’ contract. Brooks v.

Branch Banking & Tr. Co., 107 F. Supp. 3d 1290, 1295 (N.D. Ga. 2015) (noting that,

in Georgia, “[t]he essential elements of a breach of contract claim are (1) a valid

contract; (2) material breach of its terms; and (3) damages arising therefrom.”)

(cleaned up). To survive a motion to dismiss, a plaintiff must “allege a particular

contractual provision that the defendants violated.” Id. at 1296. Lee has failed to

do so. A plaintiff is prohibited from “only generally assert[ing] a breach of

contract, without identifying any provisions or any specific agreements that were

breached, nor excerpting any relevant portions of an agreement.” Estate of Bass,

947 F.3d at 1358 (cleaned up).

       Because none of Lee’s causes of action can plausibly state a claim, the

Amended Complaint must be dismissed.

       B.    Response to State Farm’s answer

       As discussed above, in an “abundance of caution,” State Farm filed separate

answers each time Lee attempted to serve the Amended Complaint.80 In response




80   ECF 71; ECF 83; ECF 87.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 20 of 30




to State Farm’s first answer, Lee filed a “response.”81 This was improper. State

Farm did not assert any counterclaims to which the “response” might conceivably

relate. Under Rule 7, a reply to an answer is permitted only if the Court directs

that one be filed. Fed. R. Civ. P. 7(a)(7). No such order has been entered. Therefore,

Lee was not authorized to file the “response.” Traylor v. Black, Sivalls & Bryson, Inc.,

189 F.2d 213, 216 (8th Cir. 1951) (stating that a reply to an answer “was not only

not required but was not even permissible, except by leave or order of the trial

court granted in its sound discretion” under Rule 7), abrogated on other grounds as

stated in Babbs v. Block, Case No. 4:15-cv-0194-DGK, 2017 WL 2389712, at *1 n.1

(W.D. Mo. June 1, 2017); Middle West Const. v. Metro. Dist., 2 F.R.D. 117, 117 (D.

Conn. 1941) (noting that a reply by the plaintiff to the defendant’s answer, and

defendant’s rejoinder to the reply, were not authorized by Rule 7). To the extent

Lee intended the “response” as another amendment to her complaint, the filing is

also inappropriate: Lee was required to obtain either State Farm’s or the Court’s

permission to amend her pleading after State Farm answered. Fed. R. Civ. P. 15(a).

Accordingly, Plaintiff[’s] Response to Defendant State Farm Firm and Casualty




81   ECF 74.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 21 of 30




Company’s Answer to Complaint for a Civil Case Alleging Breach of Contract

[ECF 74] must be STRICKEN.

       C.     Lee’s motion for leave to address a “new” matter

       In her motion for leave to address a “re[l]e[v]ant and new matter,” Lee

suggests that she unknowingly relied on a misleading statement of fact by State

Farm and was thereby injured; that is, State Farm misrepresented that Lee’s

insurance policy did not cover claims for vandalism and malicious acts when the

company had in fact changed the nature of her claim to one that was not covered.82

But this is not a new issue. It is one of the main claims in her Amended

Complaint.83 Lee’s motion also (incorrectly) contends that State Farm has now

admitted the policy provides coverage for her claims.84

       State Farm objects to the motion, arguing that Lee misconstrues an

affirmative defense in its answer as an admission that her claim was covered.85

Rather, State Farm’s defenses assert that Lee’s claim was not covered.86 The




82   ECF 79, at 3–5.
83   Compare id. with ECF 69, ¶¶ 20, 23–25, 32, 34.
84   ECF 79, at 3; ECF 79-1, at 2–5, 7–8.
85   See generally ECF 84.
86   ECF 71, at 2–10 (Sixth and Seventh Affirmative Defenses).
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 22 of 30




company also argues that Lee’s motion improperly seeks a substantive

determination of coverage, which is the central issue in the case.87

       Under Rule 15(a), a party may amend her complaint only by leave of court

or written consent of the adverse party more than 21 days after service of a

responsive pleading or motion. The rule also provides, “[t]he court should freely

give leave when justice so requires.” Fed R. Civ P. 15(a)(2). But the Court has

“extensive discretion” in deciding whether to permit an amendment, and need not

do so when it “would prejudice the defendant, follows undue delays, or is futile.”

Campbell v. Emory Clinic, 166 F.3d 1157, 1162 (11th Cir. 1999) (citation omitted).

Here, even if Lee’s proposed amendment had been timely, it would still be futile.

       State Farm answered the Amended Complaint on August 18, 2020.88 Lee did

not file her motion for leave until more than 21 days later, on September 28.89 This

delay might be excused under different circumstances, especially since Lee could

not file her motion electronically. N.D. Ga. Standing Order 19-01, at App. H-3, ¶ 5

(“Pro se litigants who are not attorneys in good standing admitted to the Bar of




87   ECF 84, at 2–3.
88   ECF 71.
89   ECF 79.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 23 of 30




this Court must file all documents with the Court in paper form.”). But what Lee

proposes to add to her pleading does not cure its deficiencies.

       To the extent Lee seeks to amend because of State Farm’s purported

admission that the insurance policy covered her claims, it is based on a

fundamental misunderstanding of the company’s affirmative defenses. Lee asserts

that the seventh affirmative defense “agree[s] with Plaintiff that her policy indeed

had coverage provided for claims of vandalism/malicious acts and plaintiff’s

claim should have been given benefits she sought a long time ago.”90 As State Farm

argues, this assessment does not accurately characterize its defense.91 The seventh

defense affirmatively denies that Lee’s claims were covered by the policy: Since

there was no property damage, there was no coverage.92

       The rest of Lee’s motion essentially seeks to amend the Amended Complaint

to add duplicative information, asserting that State Farm breached its contractual

obligation and made false representations.93 For the same reasons that the

Amended Complaint itself does not state a claim, this “new” information does




90   ECF 79-1, at 3.
91   ECF 84, at 3–4.
92   ECF 71, at 9–10 (Seventh Affirmative Defense).
93   ECF 79, at 3–5; ECF 79-1, at 5–8.
       Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 24 of 30




nothing to correct that fatal problem. Lee’s proposal to amend her pleading is futile

and must be denied. Campbell, 166 F.3d at 1162.

       D.      Lee’s request for additional time to add defendants

       The July 15 Order gave Lee permission to seek leave to add as defendants

governmental entities or other parties to the extent she was able to “plead a viable

claim against” them.94 On October 19, 2020, Lee did just that.95 Her motion for

leave describes several incidents—both inside and outside her home—in which

she was allegedly attacked or injured by drones.96 She asserts that the drones have

sprayed her with chemicals and that they are equipped with a “sticky substance”

that can “come through glass.”97

       While the motion is not entirely clear on the point, Lee seems to argue that

the now-dismissed police department defendants are responsible for the attacks—

either because they caused them or did nothing to investigate Lee’s complaints

about them.98 These entities were dismissed with prejudice from this action, so any




94   ECF 67, at 30.
95   ECF 86.
96   Id. at 2–5.
97   Id. at 14–16.
98   Id. at 8–10.
        Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 25 of 30




effort to add them as defendants again is necessarily futile.99 Lee also accuses the

FBI of failing to respond to her requests for assistance to stop the drone activity.100

She contends that law enforcement’s refusal to investigate her complaints violates

her Fourth and Fourteenth Amendment rights.101

         Lee’s proposed amendment suffers from the same disjointed structure and

allegations as the Amended Complaint. Not only is it impossible to discern the

exact parties she seeks to add as defendants, the bases for any causes of action are

lacking. Nothing in Lee’s motion explains how any failure or refusal by law

enforcement to investigate her complaints violates any constitutional right or any

other law. It is this type of shotgun pleading the Eleventh Circuit has repeatedly

warned against. See, e.g., Weiland, 792 F.3d at 1321–23. The Court will not permit

Lee additional time to file a futile pleading.

         E.        Lee’s Motion for Leave to File Amended Complaint

         During the pendency of State Farm’s motion for judgment on the pleadings

and her own motions for leave to address a new matter and for additional time to




99    ECF 67, at 30.
100   Id. at 9–10.
101   Id. at 10.
        Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 26 of 30




add defendants, Lee filed another motion for leave to amend her pleading.102 The

proposed pleading expands on Lee’s contentions that she has been poisoned by

chemicals dispersed through drones.103

        Among other problems, the 350-plus page filing does not cure the

deficiencies the Court has already detailed concerning her previous pleadings and

attempts to amend.104 The proposed Second Amended Complaint seeks to add

various cities, counties, and government agencies to the case and makes

allegations against numerous others not identified as proposed parties.105 While

she extensively quotes from various statutes she believes have been violated, she

fails to allege any cause of action arising under those laws or to supply plausible

facts connecting the proposed defendants to the harm she purportedly has

suffered.106 Other allegations are entirely unrelated to the operative Amended

Complaint, and instead describe diverse sets of issues such as police conduct after



102   ECF 99.
103   See, e.g., ECF 99-1, at 19, 47–48, 78–79.
104   See generally ECF 67 (July 15 Order).
105   Compare ECF 99-1, at 2 (naming the City of Kennesaw; the City of Roswell;
      Cobb County, Georgia; and the FBI as Defendants) with, e.g., ECF 99-2, at 31–
      40 (reflecting allegations against an Officer Massey) and ECF 99-2, at 46–47
      (concerning Officer O.J. Johnson).
106   See, e.g., ECF 99-1, at 25–36.
        Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 27 of 30




a traffic accident in which Lee was involved and purported claims under Section

1983 related to her refusal to place her sons in special-needs classes.107

        Lee’s motion for leave to amend does not clearly identify (1) all of the

proposed defendants; (2) the causes of action; (3) facts plausibly supporting those

causes of action; or (4) the alleged harm she has suffered as a result. Nor has Lee

supplied any reason for seeking leave to file the proposed amendment more than

ten months after the Court’s July 15 Order. In short, nothing in the untimely

proposed amended pleading states a claim or otherwise cures the deficiencies in

the Amended Complaint.108 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Am. Dental

Ass’n v. Cigna Corp., 605 F. 3d 1283, 1289 (11th Cir. 2010). It is an impermissible

shotgun pleading. Weiland, 792 F.3d at 1321–23. The Court will not grant Lee leave

to file a belated, futile Second Amended Complaint. Campbell, 166 F.3d at 1162.

        Further, in connection with filing her motion for leave to amend, Lee sent a

request for waiver of service to (among others) the City of Kennesaw.109 Aside



107   ECF 99-1, at 16; ECF 99-2, at 4–7.
108   To the extent Lee intends the requests embedded in the proposed amended
      complaint for an emergency protective order and preliminary injunction
      pursuant to Fed. R. Civ. P. 65 to serve as a motion [ECF 99-1, at 7, 22; ECF 99-
      2, at 60], those requests are DENIED.
109   ECF 103. The filing indicates that the requests for waivers were also sent to the
      FBI, Cobb County, and the City of Roswell. Id.
        Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 28 of 30




from the procedural problems with Lee’s apparent attempt to serve various

entities that are not actually parties to this litigation, such efforts are moot in light

of this Order. The Court’s rulings also moot Lee’s motion for leave to file the

attachments that were missing from her proposed Second Amended Complaint.110

        F.      Lee’s request for “Rational for Non-issuance of an Emergency
                Protective Order for her Safety”

        In this motion, Lee “appeal[s] to the Court to give to her, respectfully its

rationale for denying previous request for an Emergency Protective Order and

delaying a recent request.”111 The Court’s extensive July 15 Order provided a

reasoned denial of Lee’s various motions for protective orders. Therefore, her

current request is moot, even if it were appropriate. Further, Lee has failed to

properly serve a defendant or state a claim for relief. In the absence of any viable

cause of action or clear basis for the exercise of its federal authority, the Court

cannot issue the protective order Lee seeks.

        G.      RPD’s Motion for Entry of Final Judgment112

        On October 2, 2020, the RPD filed a motion for entry of final judgment

pursuant to Fed. R. Civ. P. 54(b). Under this rule, “[w]hen an action presents more


110   ECF 105.
111   ECF 106.
112   ECF 80.
      Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 29 of 30




than one claim for relief . . . or when multiple parties are involved, the court may

direct entry of a final judgment as to one or more, but fewer than all, claims or

parties only if the court expressly determines that there is no just reason for delay.”

Since this Order completely disposes of this case and judgment will be entered in

favor of all Defendants, the RPD’s motion is moot.

V.    Conclusion

      State Farm’s Motion for Judgment on the Pleadings [ECF 75] is GRANTED.

      Lee’s Motion for Leave to Address a Re[l]e[v]ant New Matter on Record

[ECF 79] is DENIED. Lee’s Motion for Leave to Request More Time to File

Amend[ment] to Complaint to Add Appropriate Governmental Agencies or

Entities [ECF 86] is DENIED. Her Motion for Leave to Filed Amended Complaint

[ECF 99] is DENIED. Lee’s motion for permission to subpoena the CCPD

[ECF 100], motion for leave to file attachments missing from her proposed Second

Amended Complaint [ECF 105], and motion for a rationale for the non-issuance of

an emergency protective order [ECF 106] are DENIED AS MOOT. Further, the

Court directs that Lee’s requests for waiver of service [ECF 103] be STRICKEN

from the docket. No entity to which such request was directed need appear in this

action or respond to any pleading or motion filed by Lee.

      RPD’s Motion for Entry of Final Judgment [ECF 80] is DENIED AS MOOT.
      Case 1:19-cv-04353-SDG Document 107 Filed 06/15/21 Page 30 of 30




      The Clerk is DIRECTED to STRIKE from the docket Plaintiff[’s] Response

to State Farm’s Answer to Complaint for a Civil Case Alleging Breach of Contract

[ECF 74]. The Clerk is further DIRECTED to enter judgment in favor of

Defendants and close this case.

      SO ORDERED this the 15th day of June 2021.



                                                  Steven D. Grimberg
                                            United States District Court Judge
